ORDER
PER CURIAM.
David R. Swimmer, Esq. appeals from the trial court’s judgment in favor of Edwin Frank, an individual doing business as The Frank Company, assignee of West-coast Estates, a California general partnership, for $9,417.14, including past-due rent on a lease of premises in Clayton, Missouri, interest, and attorney’s fees.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).